DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 15-18 are objected to because of the following informalities:  
Claims 15-18  recites “the method of claim 13” in line 1, however claim 13 is a device claim. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-6, 10-14 and 16-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. PG Pub. No. 20160278156A1 by Yang et al. in view of US PG Pub. No. 20140256260A1 by Ueda et al. and further view of US PG Pub. No. 20170181628A1 by Burnette et al.
As to Claim 1 Yang teaches a method of pairing a first device with a second device for wireless communication therebetween comprising:
the second device [Yang, Para 33 and 25, Electronic device 112] scans for signals [Yang, Para 33 and 25, Electronic device 112 detects an advertisement from input device 110, hence scanning for signals] in the selected radio frequency range [for 802.11 or BTLE, see Para 6 and 
the second device [112] determines whether the signal [Signals 116] strength data for at least one of the detected signals satisfies signal strength criteria [Yang, Para 33 and 25, In order to establish a connection between electronic devices, after receiving an advertising packet from another electronic device, an electronic device, hence the second device, compares a performance metric associated with the communication (such as the received signal strength indicator) with the other electronic device with a threshold value] whereby the signal strength data is greater than a selected minimum signal strength criterion and is less than a selected maximum signal strength criterion  [Yang, Para 52, RSSIs within two values such as -20 to -30 dBm, hence a minimum and a maximum threshold].
Yang does not teach the second device determines whether the detected signals are from either the first device or another device, and the second device sends the first device a pairing command when the detected signals satisfy the signal strength criteria and the second device determines that the detected signals are only from the first device and not from another device.
In analogous art, Ueda teaches the second device determines whether the detected signals are from either the first device or another device [Ueda, Para 43, The communication destination device 102 confirms the identity of the source device 104 based upon the earlier-received source address 109, hence determining whether the paring message is from the source device or another device], and the second device sends the first device a pairing command when 
It would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the system of Yang such that the second device determines whether the detected signals are from either the first device or another device, and the second device sends the first device a pairing command when the detected signals satisfy the signal strength criteria and the second device determines that the detected signals are only from the first device and not from another device as taught by Ueda in order to improve securely pairing between Bluetooth devices [Ueda, Para 1-2].
The combination of Yang and Ueda does not explicitly recite that the first device transmits signals for a selected duration at selected intervals and in a selected radio frequency range.
In analogous art, Burnette teaches the first device transmits signals for a selected duration [Burnette, Fig. 8C, Advertising duration] at selected intervals [Burnette, Fig. 8C, Advertising interval] and in a selected radio frequency [Burnette, Fig. 8C, TX frequency] range [Burnette, Fig. 8C, Advertise in accordance with advertising variables such as duration, interval, and power as well as the transmission (TX) variable such as a transmission frequency (TX frequency), wherein the communication protocol is in the Bluetooth Low Energy technology operating band].
It would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the system of Yang and Ueda such that the first device transmits signals for a selected duration at selected intervals and in a selected radio frequency range as taught by Burnette in order to expedite connection and save battery power/conform to expected protocols (such as BTLE).
Claim 3 Yang modified by Ueda and Burnette teaches the method of claim 1, wherein the second device ignores the detected signals having signal strength data that is less than the selected minimum signal strength criterion [Yang, Para 42, The electronic device compares a performance metric associated with communication with the other electronic device with a threshold value. If a comparison criterion is not achieved, method 200 ends, hence ignoring the detected signal if the signal strength is less than the minimum signal strength criterion].
As to Claim 4 Yang modified by Ueda and Burnette teaches the method of claim 1, wherein the first device has an identifier shared by other devices similar to the first device [Ueda, Para 16, when receiving the communication channel pairing message from the communication source device to establish the wireless communication channel with the communication source device, receive the communication channel pairing message from the communication source device based upon the identity indicator associated with the communication destination device], and the second device is configured to pair in a selected time period with any one of the first device and the other devices sharing the identifier and not with other devices which do not share the identifier [Ueda, Para 15, receive the communication channel pairing message from the communication source device when the signal strength provided by the communication destination device is greater than a signal strength associated with a second communication destination device].  
As to Claim 5 Yang modified by Ueda and Burnette teaches the method of claim 1, wherein the second device can determine whether the detected signals are from either the first device or another device before determining whether the signal strength data for at least one of 
The Examiner notes that the limitation “wherein the second device can determine whether …” is only an intended use and hence does not carry patentable weight. However, for compact prosecution, prior art was applied to the claim. 
As to Claim 6 Yang modified by Ueda and Burnette teaches the method of claim 1, wherein the selected radio frequency range [Burnette, Para 58, The communication protocol is in the Bluetooth Low Energy technology operating band which includes the 2.4 GHz] but fails to explicitly recite can be 2.40-2.48 Gigahertz (GHz) range.  
The Examiner takes official notice that the Bluetooth Low Energy technology operating band including the 2.40-2.48 Gigahertz (GHz) range was well known and therefore it would have been obvious to one of ordinary skill in the art at the time of invention to use the 2.40-2.48 Gigahertz (GHz) range.
In addition, the Examiner notes that the limitation “wherein the selected radio frequency range can be 2.40-2.48 Gigahertz (GHz) range” is only an intended use and hence does not carry patentable weight. However, for compact prosecution, prior art was applied to the claim. 
As to Claim 10 Yang modified by Ueda and Burnette teaches the method of claim 1, wherein the second device scans for signals in the selected radio frequency range during scanning intervals, each scanning interval comprising a scanning window of a duration longer than two of The Examiner notes that, due to the use of “if” in a method claim, the limitation is contingent and hence is not within the patentable scope of the claim. However, for compact prosecution, prior art was applied to the claim].  
As to Claim 11 Yang modified by Ueda and Burnette teaches the method of claim 10, wherein, if the second device detects a signal during a scanning window, then the second device stops scanning and performs at least one or more of various checks selected from the group consisting of determining whether identifying data in the signal corresponds to an intended device for pairing [Ueda, Para 15, Upon receiving the audio signal, the communication destination device is configured to uniquely identify the communication source device and subsequently enter a discoverable mode to establish a wireless communication channel with the source device, such as via Bluetooth pairing. The Examiner notes that, due to the use of “if” in a method claim, the limitation is contingent and hence is not within the patentable scope of the claim. However, for compact prosecution, prior art was applied to the claim],
determining whether received signal strength data related to the signal satisfies one or more signal strength criteria, and determining whether the signal is from the first device and not from another device, and the second device continues scanning when any of the checks fails [Ueda, Para 15, The communication destination device is configured to uniquely identify the 
As to Claim 12 Yang modified by Ueda and Burnette teaches the method of claim 10, wherein, if the second device fails to detect a signal during a scanning window, then the second device continues scanning over a series of scanning intervals for a selected amount of time [Ueda, Para 49, The communication destination device 102 can be configured to receive the acoustic audio signal 106 in a variety of situations. In one arrangement, the communication destination device 102 is configured to receive the audio signal 106 and pairing command 108, such as for a fix period of time, in response to a power activation activity associated with the communication destination device 102 (e.g., every time the power of the device 102 is activated by a user). The Examiner notes that, due to the use of “if” in a method claim, the limitation is contingent and hence is not within the patentable scope of the claim. However, for compact prosecution, prior art was applied to the claim]. 
As to Claim 13 Yang teaches a device configured for pairing with a second device for wireless communication therebetween, the device comprising: 
a controller [Yang, Para 71, Electronic device 700 includes a microcontroller] configured to 
scan for signals [Yang, Para 33 and 25, Electronic device 112 detects an advertisement from input device 110, hence scanning for signals] in the selected radio frequency range, the 
determine whether the signal [Signals 116] strength data for at least one of the received RF signals satisfies signal strength criteria [Yang, Para 33 and 25, In order to establish a connection between electronic devices, after receiving an advertising packet from another electronic device, an electronic device, hence the second device, compares a performance metric associated with the communication (such as the received signal strength indicator) with the other electronic device with a threshold value] whereby the signal strength data is greater than a selected minimum signal strength criterion and is less than a selected maximum signal strength criterion  [Yang, Para 52, RSSIs within two values such as -20 to -30 dBm, hence a minimum and a maximum threshold]; 
Yang does not teach determine whether the detected signals are from either the second device or another device, and send the second device a pairing command when the detected signals satisfy the signal strength criteria and the controller determines that the detected signals are only from the second device and not from another device.
In analogous art, Ueda teaches determine whether the detected signals are from either the second device or another device [Ueda, Para 43, The communication destination device 102 confirms the identity of the source device 104 based upon the earlier-received source address 109, hence determining whether the paring message is from the source device or another device], and send the second device a pairing command when the detected signals satisfy the 
It would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the system of Yang to include determine whether the detected signals are from either the second device or another device, and send the second device a pairing command when the detected signals satisfy the signal strength criteria and the controller determines that the detected signals are only from the second device and not from another device as taught by Ueda in order to improve securely pairing between Bluetooth devices [Ueda, Para 1-2].
The combination of Yang and Ueda does not teach a radio frequency (RF) interface for transmitting and receiving RF signals, the received RF signals comprising advertising signals of selected duration transmitted from the second device at selected intervals in a selected RF range.
In analogous art, Burnette teaches a radio frequency (RF) interface for transmitting and receiving RF signals, the received RF signals comprising advertising signals of selected duration [Burnette, Fig. 8C, Advertising duration] transmitted from the second device at selected intervals [Burnette, Fig. 8C, Advertising interval] in a selected RF [Burnette, Fig. 8C, TX frequency] range [Burnette, Fig. 8C, Advertise in accordance with advertising variables such as duration, interval, and power as well as the transmission (TX) variable such as a transmission frequency (TX frequency), wherein the communication protocol is in the Bluetooth Low Energy technology operating band].
It would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the system of Yang and Ueda to include a radio frequency (RF) interface for transmitting and receiving RF signals, the received RF signals comprising advertising signals of 
As to Claim 14 Yang modified by Ueda and Burnette teaches the device of claim 13, wherein the controller scans for signals in the selected RF range during scanning intervals, each scanning interval comprising a scanning window of a duration longer than two of the selected intervals followed by a non-scanning period to detect if other devices are transmitting signals at the selected intervals and in the selected radio frequency range in addition to the first device [Burnette, Fig. 8C, Advertise in accordance with advertising variables such as duration, interval, and power as well as the transmission (TX) variable such as a transmission frequency (TX frequency), wherein the communication protocol is in the Bluetooth Low Energy technology operating band].  
As to Claim 16 Yang modified by Ueda and Burnette teaches the method of claim 13, wherein the controller ignores the detected signals having signal strength data that is less than the selected minimum signal strength criterion [Yang, Para 42, The electronic device compares a performance metric associated with communication with the other electronic device with a threshold value. If a comparison criterion is not achieved, method 200 ends, hence ignoring the detected signal if the signal strength is less than the minimum signal strength criterion].  
As to Claim 17 Yang modified by Ueda and Burnette teaches the method of claim 13, wherein the second device has an identifier shared by other devices similar to the second device [Ueda, Para 16, when receiving the communication channel pairing message from the communication source device to establish the wireless communication channel with the 
As to Claim 18 Yang modified by Ueda and Burnette teaches the method of claim 13, wherein the controller scans for signals in the selected radio frequency range during scanning intervals, each scanning interval comprising a scanning window of a duration longer than two of the selected intervals followed by a non-scanning period to detect if other devices are transmitting signals at the selected intervals and in the selected RF range in addition to the second device [Burnette, Fig. 8C, Advertise in accordance with advertising variables such as duration, interval, and power as well as the transmission (TX) variable such as a transmission frequency (TX frequency), wherein the communication protocol is in the Bluetooth Low Energy technology operating band].  
As to Claim 19 Yang modified by Ueda and Burnette teaches the method of claim 18, wherein, if the controller detects a signal during a scanning window, then the controller stops scanning and performs at least one or more of various checks selected from the group consisting of determining whether identifying data in the signal corresponds to an intended device for pairing, determining whether received signal strength data related to the signal satisfies one or 
As to Claim 20 Yang modified by Ueda and Burnette teaches the method of claim 18, wherein, if the controller fails to detect a signal during a scanning window, then the controller continues scanning over a series of scanning intervals for a selected amount of time [Ueda, Para 49, The communication destination device 102 can be configured to receive the acoustic audio signal 106 in a variety of situations. In one arrangement, the communication destination device 102 is configured to receive the audio signal 106 and pairing command 108, such as for a fix period of time, in response to a power activation activity associated with the communication destination device 102 (e.g., every time the power of the device 102 is activated by a user)].

Claims 2 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. PG Pub. No. 20160278156A1 by Yang et al. in view of US PG Pub. No. 20140256260A1 by Ueda et al. and further view of US PG Pub. No. 20170181628A1 by Burnette et al. and US PG Pub. No. 20180182491 A1 by Belliveau et al.



Claim 2 Yang modified by Ueda and Burnette teaches the method of claim 1.
The combination of Yang, Ueda and Burnette does explicitly recite wherein the second device alerts a user to move to another location to attempt pairing the first device with the second device when either the signal strength data for at least one of the detected signals is more than a selected maximum signal strength criterion, or the detected signals are from another device and not the first device.
In analogous art, Belliveau teaches wherein the second device alerts a user to move to another location to attempt pairing the first device with the second device when either the signal strength data for at least one of the detected signals is more than a selected maximum signal strength criterion, or the detected signals are from another device and not the first device [Belliveau, Para 358 (also in Para 319 of the provisional application 62/439,342), The user is prompted to move the receiver device farther away from the sensor electronics when the RSSI exceeds a predetermined maximum threshold value. The Examiner notes that due to the use of alternative language “or”, only one part out of many parts that are separated by “or” is included in the patentable scope of the claim and the remaining parts do not carry patentable weight. Furthermore, it is noted that the limitation is to provide ‘an alert’,  the rest of the claim is an intended use not carrying patentable weight as it is up to a user to infer what actions to take].
It would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the system of Yang, Ueda and Burnette to instruct the second device to alert a user to move to another location to attempt pairing the first device with the second device when either the signal strength data for at least one of the detected signals is more than a selected 
As to Claim 15 Yang modified by Ueda and Burnette teaches the method of claim 13.
The combination of Yang, Ueda and Burnette does not teach wherein the controller alerts a user to move to another location to attempt pairing of the second device when either the signal strength data for at least one of the detected signals is more than a selected maximum signal strength criterion, or the detected signals are from another device and not the second device.
In analogous art, Belliveau teaches wherein the controller alerts a user to move to another location to attempt pairing of the second device when either the signal strength data for at least one of the detected signals is more than a selected maximum signal strength criterion, or the detected signals are from another device and not the second device [Belliveau, Para 358 (also in Para 319 of the provisional application 62/439,342), The user is prompted to move the receiver device farther away from the sensor electronics when the RSSI exceeds a predetermined maximum threshold value. The Examiner notes that due to the use of alternative language “or”, only one part out of many parts that are separated by “or” is included in the patentable scope of the claim and the remaining parts do not carry patentable weight. Furthermore, it is noted that the limitation is to provide ‘an alert’,  the rest of the claim is an intended use not carrying patentable weight as it is up to a user to infer what actions to take].  
It would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the system of Yang, Ueda and Burnette to include wherein the controller alerts a user to move to another location to attempt pairing of the second device when either the signal .

Claims 7-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. PG Pub. No. 20160278156A1 by Yang et al. in view of US PG Pub. No. 20140256260A1 by Ueda et al. and further view of US PG Pub. No. 20160100310 A1 by Lee.

As to Claim 7 Yang modified by Ueda and Burnette teaches the method of claim 1, further comprising 
The combination of Yang, Ueda and Burnette does not teach the first device reduces its transmit power before transmitting its signals for the selected duration at the selected intervals and in the selected radio frequency range; the first device receives the pairing command; and the first device increases its transmit power after pairing with the second device is completed.  
In analogous art, Lee teaches the first device reduces its transmit power before transmitting its signals for the selected duration at the selected intervals and in the selected radio frequency range [Lee, Para 101-103, Terminal 110 decreases transmit power and transmits the beacon signal using the decreased transmit power]; the first device receives the pairing command [Lee, Para 101-103, The terminal 110 determines whether a response message which authorizes the terminal 110 to perform the function of the pairing agent is received]; and the first device increases its transmit power after pairing with the second device is completed [Lee, Para 101-103, The terminal 110 increases the transmit power after the authentication success message is received].  
 Para 6-8].
As to Claim 8 Yang modified by Ueda, Burnette and Lee teaches the method of claim 7, wherein the first device reduces its transmit power before pairing is completed to a transmit power level that limits the communication range between the first device and the second device to a selected distance [Lee, Para 101-103, Terminal 110 decreases transmit power and transmits the beacon signal using the decreased transmit power, wherein the distance between the terminal 110 and the coordinator 100 is less than a preset distance].
As to Claim 9 Yang modified by Ueda, Burnette and Lee teaches the method of claim 8, wherein the selected distance is between 0 and 20 inches [Ueda, Para 62, The user can place the communication destination device 102, such as a headset or a speaker, within relatively close proximity (e.g., within about one inch distance) the communication source device 104, such as a smart phone or a tablet].  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM SOLTANZADEH whose telephone number is (571)272-2166.  The examiner can normally be reached on Mon, Wed, Th 10:00-5:00 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARYAM SOLTANZADEH/ - 02/09/2021
Examiner, Art Unit 2646                                                                                                                                                                                                        
/LESTER G KINCAID/Supervisory Patent Examiner, Art Unit 2646